Final Rejection
This is a reissue application of U.S. Patent No. 9,008,135 (“the ‘135 patent”).   This application was filed 1/13/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘135 patent the pre-AIA  first to invent provisions govern. This is also a divisional reissue application of 15/486,547, now U.S. RE47,818.
Applicant filed preliminary amendments on 1/13/2020 and 1/23/2020 in which claims 1-20 are canceled, claims 21-37 are added, and the specification is amended. Following a non-final Office action, applicant filed a response on 9/9/2022 in which the specification and claims 21-26, 30-31, 33, and 35 are amended, claims 28-29, 34, and 36 are cancelled, and claim 38 added. Claims 21-27, 30-33, 35, and 37-38 are pending.  

Claim Construction 112(f)
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Nonlinear Optical Waveguide (all claims)
Previously the term was a “waveguiding structure” and the examiner determined that it invoked 112(f). As amended the term no longer invokes 112(f). A waveguide is a structural term that a person of ordinary skill in the art would understand as a sufficiently definite name for structure. It is therefore not a non-structural generic placeholder and prong A fails.

Spectrally dispersive optical element … compris[ing] a grating (all claims)
Previously the optical element was determined to invoke 112(f). As now amended claim 21 requires that the optical element comprises a grating. It is clear that a grating is a sufficiently definite structure that performs the claimed function of increasing the time duration of received pulses as claimed. Prong C is not met and 112(f) is not invoked. 

Controller (claims 26 and 32)
Previously the controller was determined to invoke 112(f). The corresponding structure from the specification was deemed to be a processing unit and user interface, and the algorithm was controlling optical power emitted by pump sources. It is now claimed that the controller comprises a processing unit, an interface, and memory, executing instructions to control the peak power of the pulses. Applicant has placed the structure and algorithm into the claim, therefore there is sufficient structure for performing the claimed function. Prong C fails and 112(f) is not invoked.  

Changing Amount of Spectral Bandwidth Modification and/or Spectral Dispersion
The examiner previously determined that 112(f) was invoked for claims 23, 30, 31, 33, and 35, for the functions of (1) varying of spectral dispersion or (2) spectral bandwidth modification. The examiner determined that the corresponding structure from the specification was, inter alia, for (1) the grating, or for (2) a waveguide whose spectral bandwidth is modified by varying the output power of the pulse source or again by using a varying optical attenuator. These things are now in the claims, therefore there is sufficient structure in the claims for performing the claimed function, prong C fails, and 112(f) is not invoked.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 depends from claim 36, which has been cancelled. The scope of the claim is therefore unclear. Claim 38 depends from claim 27 and therefore has the same problem. The examiner assumes claim 27 should be dependent on claim 21, and it is examined accordingly. 



Claim Rejections - 35 USC § 251
Claims 21-27, 30-33, 35, and 37-38 are rejected under 35 U.S.C. 251 because the reissue declaration filed 1/13/2020 does not sufficiently identify a claim being broadened. “For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.” MPEP 1414 II. Applicant may merely append to the current error statement “Claim 1 is being broadened by the inclusion of the new claims.”  The error statement itself is sufficient in indicating the error that the original patent did not have claims to laser systems. 
Note that the reissue declaration filed 9/9/2022 is acceptable in content and would correct this problem, except it is unsigned. 

Allowable Subject Matter
Claims 21-27, 30-33, 35, and 37-38 would be allowable subject to correction of the above issues. The following are reasons for indicating allowable subject matter:
There is not taught or disclosed in the prior art a laser system for providing output pulses having a waveguide and grating providing spectral bandwidth modification and spectral dispersion as claimed, wherein the grating increases the time duration of received pulses responsive to both the amount of spectral bandwidth modification provided by the nonlinear optical waveguide and the amount of spectral dispersion provided by the grating so as to provide output pulses of the laser system which have a time duration that is responsive to said increase in time duration and that is longer than the time duration of the associated seed pulse.

Response to Arguments
The arguments filed with the Response have been fully considered. 
Applicant argues that the amendment to the specification overcomes the previous specification objection. Response at 11. The examiner agrees.
Applicant argues that the objection of claim 29 be withdrawn as the claim is cancelled. Response at 11. The examiner agrees.
Applicant argues that the rejection under section 251 be withdrawn as a new reissue declaration is filed and the new matter issue is resolved. Response at 12. The examiner agrees in part. The new declaration takes the examiner’s suggestion as to the error statement and the error statement would be acceptable if filed with an appropriate declaration. But the declaration filed 9/9/2022 is not signed, therefore the rejection is maintained until a proper declaration is filed. The new matter issue is resolved as discussed below. 
Applicant argues that the section 112 rejections of claim 34 be withdrawn as claim 34 is cancelled. Response at 12. The examiner agrees.
Applicant argues that it has amended the claims in response to the prior 112(f) invocations. Response at 12-14. A new analysis of the terms as amended is provided above.
Applicant argues that the amendments overcome the prior art rejections. Response at 14-18. Claim 21 has been amended to incorporate the limitations of previous dependent claims 28 and 36.1 Claim 21 now requires that the spectrally dispersive optical element comprises a grating and the grating increases the time duration of the received pulses. Previously, either of Clowes or Shah were relied upon to teach the limitations of claim 21 as well as the optical element being a grating (as in claim 36), but the examiner determined they did not show the grating increases the time duration of the pulses (as in claim 28). Each shows compression of pulses, i.e. decreasing the time duration of the pulses, and Jameson was relied upon for this missing feature. See the prior rejection of claim 28, 3/10/2022 Office Action at 24-25.
Shah and Clowes each use a grating compressor to reduce the time duration of pulses. This is the opposite of what is now claimed. Jameson provides a system for generating pulses and provides a dispersion controlling grating that may increase the time duration of pulses. The examiner determined previously that it would have been a simple substitution of one known element for another to use the grating providing increased time duration in the Clowes or Shah system. However, Shah and Clowes are each based on chirped pulse amplification (CPA) principles, where a pulse is stretched, amplified, then compressed back to near to or shorter than the original time duration. The compression is simply how CPA works, and a person of ordinary skill would understand that using pulse broadening rather than compression would not be an appropriate part of a CPA system and would go against the principle of operation of the primary references. A person of ordinary skill in the art therefore would not have made these combinations. See MPEP 2143.01 VI. (combination cannot change the principle of operation of the reference). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://www.uspto.gov/patents-application-process/check-filing-status-your-patent-application 




/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 But not claim 27, as applicant said on page 15 of the Response.